Citation Nr: 0922828	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for benign essential 
tremor.  

2.  Entitlement to service connection for coronary artery 
disease, status-post stent.  

3.  Entitlement to service connection for rheumatoid 
arthritis.  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for peripheral 
neuropathy.  

7.  Entitlement to an effective date earlier than March 15, 
2003, for the award of a 10 percent rating for hemorrhoids.  

8.  Entitlement to an effective date earlier than March 15, 
2003, for the award of a 10 percent rating for post-operative 
anal fissure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  A hearing before the undersigned Veterans Law Judge 
was held at the RO in February 2008 (i.e. a video hearing) 
for the claim of service connection for peripheral 
neuropathy.  The hearing transcript has been associated with 
the claims file.

The issues of earlier effective dates for the awards of a 10 
percent rating for hemorrhoids and post-operative anal 
fissure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran withdrew his appeal for service connection 
for benign essential tremor, coronary artery disease, status-
post stent, rheumatoid arthritis, fibromyalgia, and sleep 
apnea on February 20, 2008.

2.  The Veteran is not diagnosed with peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with respect to the issues of benign essential 
tremor, coronary artery disease, rheumatoid arthritis, 
fibromyalgia, and sleep apnea have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for service connection for peripheral 
neuropathy have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

At the February 2008 hearing, the veteran withdrew his 
appeals with respect to the issues of entitlement to service 
connection for benign essential tremor, coronary artery 
disease, rheumatoid arthritis, fibromyalgia, and sleep apnea.  
That withdrawal was reduced to writing in the hearing 
transcript.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue and it must be dismissed.

Service Connection for Peripheral Neuropathy 

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In March 2004 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
March 2006 notice letter was not timely; it did not predate 
the initial adjudication.  No prejudice resulted, however, 
because the claim was readjudicated after the March 2006 
letter without taint from the prior decision.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
personal hearing.  The Board notes that no VA examination 
with nexus opinion is on file for this case.  None is 
required, however.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In this case, the evidence does not contain any 
competent evidence suggesting that the Veteran has peripheral 
neuropathy (see infra); thus, a VA examination with nexus 
opinion is not necessary.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
Therefore, the Board finds the issue ready for adjudication.  

Service Connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service treatment records do not report any diagnoses of 
peripheral neuropathy or complaints or findings suggestive of 
peripheral neuropathy and the 1969 separation examination 
reports normal clinical findings for all systems.  The post-
service medical evidence also does not reflect any diagnosis 
of peripheral neuropathy.  The Board notes that the post-
service records do reflect the Veteran's histories of pain 
and diminished grip strength in the bilateral hand.  These 
symptoms have not been linked to peripheral neuropathy, 
however; rather, the records indicate that the symptoms have 
been attributed to rheumatoid arthritis, radiculitis from a 
lumbar spine disorder, and bilateral carpal tunnel syndrome.  
See generally Hopp and Christopher records.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the evidence does 
not contain any competent evidence that the Veteran has been 
diagnosed with peripheral neuropathy.  Furthermore, the Board 
notes that the Veteran has not claimed that he has been 
diagnosed with peripheral neuropathy.  See February 2008 
hearing transcript.  Thus, due to the absence of evidence of 
a current disability, the claim must be denied.  


ORDER

The appeals with respect to the issues of entitlement to 
service connection for benign essential tumor, coronary 
artery disease, rheumatoid arthritis, fibromyalgia, and sleep 
apnea are dismissed.  

Service connection for peripheral neuropathy has been denied.  


REMAND

The record indicates that in July 2000 the Veteran filed 
claims for increased ratings for hemorrhoids and post-
operative anal fissure.  The claims were denied in February 
2002 and the decision was not appealed and became final.  
Subsequently in March 2003, the Veteran filed claims for 
increased ratings for hemorrhoids and status-post anal 
fissures.  The claims were granted, and 10 percent ratings 
were assigned for hemorrhoids and status-post anal fissure 
effective the date of the March 2003 claim.  See August 2003 
rating decision.  The Veteran has appealed the effective 
dates assigned for the award of the 10 percent ratings, 
contending that the effective dates should be the date of the 
July 2000 claim.  

During the pendency of the appeal, the Veteran presented the 
argument that there was clear and unmistakable error (CUE) in 
the February 2002 RD which denied increased ratings.  Based 
on this argument, the Board remanded the issues of earlier 
effective dates in order for the RO to adjudicate the matter 
in a separate rating action.  See January 2007 Board 
decision.

A review of the record indicates that this instruction was 
not complied with:  the RO did not issue a separate rating 
action but only addressed the issue of CUE in a May 2007 
supplemental statement of the case.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the claims must be 
remanded for compliance with the January 2007 remand 
instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and adjudicate 
in a rating decision the issue of CUE in 
the February 2002 rating decision which 
denied increased evaluations for 
hemorrhoids and a post-operative anal 
fissure.  This new rating action, if 
unfavorable, will not be before the 
undersigned unless it is appealed by the 
Veteran to the Board.  

2.  Thereafter, readjudicate the claims 
of earlier effective dates.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


